Opinion op the Court by
Drury, Commissioner—
Affirming.
The appellee recovered a judgment against the appellant for five hundred dollars for requiring him to ride in the coach set apart for colored persons. This is an old case and has gone through many trials. Appellee’s first recovery, had in January, 1919, was for fifteen hundred dollars. The lower court set it aside. A second trial was had, which resulted in a verdict for five hundred dollars. The case was appealed to this court and reversed, and the facts are set out in that opinion. C. & O. Ry. Co. v. Pack. 192 Ky. 74.
After the case had been returned to the Johnson circuit court, it was re-tried and resulted in a verdict for five hundred dollars against appellant.
Our attention is not called to any error in this record. The sole contention of the appellant is that the verdict is excessive. The same contention was made on the former appeal, wherein a verdict for the same, sum was involved. On the second appeal, the opinion in the first appeal must be treated as the law of the case; and all questions which were then presented and properly before the court, are as conclusively settled, though not referred to in the opinion, as if they were specifically mentioned and considered. The law, as determined on one appeal, whether right or wrong, binds this court on a second appeal in the same case. Hopkins v. Adam Roth Grocery Co., 105 Ky. 357.
Judgment.is affirmed.